
	

113 HR 2010 IH: Live by the Laws You Write Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2010
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Barr (for
			 himself, Mr. Fleming,
			 Mr. Wilson of South Carolina,
			 Mr. Wenstrup,
			 Mr. Rice of South Carolina,
			 Mr. Weber of Texas,
			 Mr. Huizenga of Michigan,
			 Mr. Westmoreland,
			 Mr. Pearce,
			 Mr. Cotton,
			 Mr. Posey, and
			 Mr. Stutzman) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to apply to Delegates and Resident Commissioners to the Congress, and to
		  employees of committees and leadership offices of Congress, the requirement of
		  such Act that the only health plans that the Federal Government may make
		  available to Members of Congress and congressional staff are plans created or
		  offered through an Exchange established under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Live by the Laws You Write
			 Act.
		2.Treatment of
			 delegates, committee staff, and leadership office staff under patient
			 protection and affordable care act
			(a)Application of
			 Same Requirements Applicable to Members and Employees of Member
			 OfficesSection 1312(d)(3)(D)
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended by striking clause (ii) and inserting the following:
				
					(ii)Treatment of
				delegates and resident commissionerIn this subparagraph, the term Member
				of Congress includes a Delegate or Resident Commissioner to the
				Congress.
					(iii)Congressional
				staff definedIn this subparagraph, the term Congressional
				staff means a full-time or part-time employee of any of the following
				offices:
						(I)The office of any
				Member of Congress.
						(II)The office of any
				standing, select, or joint committee of Congress.
						(III)An office of the
				House of Representatives for which the appropriation for salaries and expenses
				of the office for the year involved is provided under the heading House
				Leadership Offices in the Act making appropriations for the Legislative
				Branch for the fiscal year involved (in addition to any office of a Member of
				Congress referred to in subclause (I)).
						(IV)The offices of
				the President pro tempore, Majority and Minority Leaders, Majority and Minority
				Whips, Conferences of the Majority and of the Minority, and Majority and
				Minority Policy Committees of the Senate (in addition to any office of a Member
				of Congress referred to in subclause
				(I)).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of subtitle D of title I of the Patient Protection
			 and Affordable Care Act.
			
